Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 7,13 are objected to because of the following informalities:  

Claim 7 recites “each sinusoid having a continuously time-varying amplitude” should be “each sinusoid having the continuously time-varying amplitude”. Examiner believes “continuously time-varying amplitude” is the same limitation as claimed in claim 1. Clarification required if it is the same or different “continuously time-varying amplitude” as claimed in claim 1.

Claim 13 recites “a transmitter” should be “the transmitter”. Claim 11 already teaches “a transmitter”. Clarification required if it is a different transmitter than claim 11.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-6, 8-12, 14-20 are allowed.
Claims 7, 13 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Hanna (US 4,540,957) discloses amplitude modulation forms two phase shifted pulse. Hanna further teaches generating two sinusoids waveforms with each fundamental frequency having pulse phase relationship, wherein the two sinusoids waveforms are vector summed to form amplitude modulation signal that varies linearly with input signal. Prior art reference failed to teach or disclose fit a polynomial to the time-domain amplitude sequence, the fitted polynomial spanning at least one transmission time interval;  convert the polynomial to a transmission signal, the transmission signal comprising a sum of sinusoids of differing frequencies, each sinusoid having a continuously time-varying amplitude.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAHEL GUARINO/Primary Examiner, Art Unit 2631